 

Exhibit 10.1

  

November 13, 2020

 

Social Capital Hedosophia Holdings Corp. V

317 University Ave, Suite 200

Palo Alto, CA 94301

 

 

Re:Director Appointment

 

Ms. Dulski:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with your appointment to the board of directors of Social Capital Hedosophia
Holdings Corp. V, a Cayman Islands exempted company (the “Company”). Reference
is made to the Company’s initial public offering (the “Public Offering”) of
80,500,000 of the Company’s units (the “Units”), each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (each, an “Ordinary
Share”), and one-fourth of one redeemable warrant (each whole warrant, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one Ordinary
Share at a price of $11.50 per share, subject to adjustment. The Units were sold
in the Public Offering pursuant to registration statements on Form S-1 and a
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”). Certain capitalized terms used herein
are defined in paragraph 11 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned (the “Insider”) hereby agrees with the
Company as follows:

 

1. The Insider agrees that if the Company seeks shareholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, the Insider shall (i) vote any Shares owned by the Insider in favor
of any proposed Business Combination (including any proposals recommended by the
Company’s Board of Directors in connection with such Business Combination) and
(ii) not redeem any Shares owned by the Insider in connection with such
shareholder approval.

 

2. The Insider hereby agrees with the Company that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association, as they may be amended from time to time, the Insider shall take
all reasonable steps to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible but not more
than ten (10) business days thereafter, redeem 100% of the Ordinary Shares sold
as part of the Units in the Public Offering (the “Offering Shares”), at a per
share price, payable in cash, equal to the aggregate amount then on deposit in
the Trust Account, including interest (less up to $100,000 of interest to pay
dissolution expenses and which interest shall be net of taxes payable), divided
by the number of then issued and outstanding Offering Shares, which redemption
will completely extinguish all Public Shareholders’ rights as shareholders
(including the right to receive further liquidation distributions, if any), and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining shareholders and the Company’s board of
directors, liquidate and dissolve, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and the
requirements of other applicable law. The Insider agrees to not propose any
amendment to the Company’s amended and restated memorandum and articles of
association (i) to modify the substance or timing of the Company’s obligation to
allow redemption in connection with the Company’s initial Business Combination
or to redeem 100% of the Offering Shares if the Company does not complete its
initial Business Combination within 24 months from the closing of the Public
Offering, or (ii) with respect to any other provision relating to shareholders’
rights or pre-initial Business Combination activity, unless the Company provides
its Public Shareholders with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable), divided by the number of then
issued and outstanding Offering Shares.

 



 

 

 

The Insider acknowledges that the Insider has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to any
Founder Shares held by the Insider. The Insider hereby further waives, with
respect to any Shares held by the Insider, if any, any redemption rights the
Insider may have in connection with (x) the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase Ordinary Shares and
(y) a shareholder vote to amend the Company’s amended and restated memorandum
and articles of association (i) to modify the substance or timing of the
Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete its initial Business Combination within 24 months from
the closing of the Public Offering, or (ii) with respect to any other provision
relating to shareholders’ rights or pre-initial Business Combination activity
(although the Insider shall be entitled to redemption and liquidation rights
with respect to any Offering Shares the Insider holds if the Company fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering).

 

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on October 8, 2020 and ending 180 days after such
date, the Insider shall not, without the prior written consent of Credit Suisse
Securities (USA) LLC, offer, sell, contract to sell, pledge or otherwise dispose
of (or enter into any transaction that is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise)), directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16
(“Section 16”) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares, or publicly announce an intention to effect
any such transaction. The provisions of this paragraph will not apply if the
release or waiver is effected solely to permit a transfer not for consideration
and the transferee has agreed in writing to be bound by the same terms described
in this Letter Agreement to the extent and for the duration that such terms
remain in effect at the time of the transfer.

 



 2 

 

 

4. [Reserved.]

 

5. [Reserved.]

 

6. The Insider hereby agrees and acknowledges that: (i) the underwriter party to
the Underwriting Agreement related to the Company’s initial public offering,
dated October 8, 2020, between the Company and Credit Suisse Securities (USA)
LLC, as representative of the underwriter, and the Company would be irreparably
injured in the event of a breach by the Insider of the Insider’s obligations
under paragraphs 1, 2, 3, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7. (a) The Insider agrees that the Insider shall not Transfer (as defined below)
any Founder Shares (or Ordinary Shares issuable upon conversion thereof) until
the earlier of (A) one year after the completion of the Company’s initial
Business Combination and (B) subsequent to the Business Combination, (x) if the
last reported sale price of the Ordinary Shares equals or exceeds $12.00 per
share (as adjusted for share sub-divisions, share dividends, rights issuances,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date following the completion of the
Company’s initial Business Combination on which the Company completes a
liquidation, merger, share exchange, reorganization or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

(b) The Insider agrees that the Insider shall not Transfer any Private Placement
Warrants (or Ordinary Shares issued or issuable upon the exercise or conversion
of the Private Placement Warrants), until 30 days after the completion of a
Business Combination (the “Private Placement Warrants Lock-up Period”, together
with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares, are permitted (a) to the Company’s directors or
officers, any affiliates or family members of the Company’s directors or
officers, SCH Sponsor V LLC, a Cayman Islands limited liability company (the
“Sponsor”), any members of the Sponsor or any affiliates of the Sponsor; (b) in
the case of an individual, by gift to a member of the individual’s immediate
family, or to a trust, the beneficiary of which is a member of the individual’s
immediate family or an affiliate of such person, or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of the Company’s Business
Combination at prices no greater than the price at which the securities were
originally purchased; (f) in the event of the Company’s liquidation prior to the
Company’s completion of an initial Business Combination; (g) in the case of an
entity, by virtue of the laws of its jurisdiction or its organizational
documents or operating agreement; and (h) in the event of the Company’s
completion of a liquidation, merger, share exchange, reorganization or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of the Company’s initial Business
Combination; provided, however, that, in the case of clauses (a) through (e),
these permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions in this Agreement.

 



 3 

 

 

8. The Insider represents and warrants that the Insider has never been suspended
or expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. The Insider’s biographical information furnished to the
Company, if any, is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Insider’s
questionnaire furnished to the Company, if any, is true and accurate in all
respects. The Insider represents and warrants that: the Insider is not subject
to or a respondent in any legal action for, any injunction, cease-and-desist
order or order or stipulation to desist or refrain from any act or practice
relating to the offering of securities in any jurisdiction; the Insider has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and the Insider is
not currently a defendant in any such criminal proceeding.

 

9. Except as disclosed in, or as expressly contemplated by, the Prospectus, the
Insider shall not receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

10. The Insider has full right and power, without violating any agreement to
which the Insider is bound (including, without limitation, any non-competition
or non-solicitation agreement with any employer or former employer), to enter
into this Letter Agreement and to serve as a director on the board of directors
of the Company and hereby consents to being named in public filings of the
Company as a director of the Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares; (iii)
“Founder Shares” shall mean the 20,125,000 Class B Ordinary Shares, par value
$0.0001 per share, issued and outstanding immediately prior to the consummation
of the Public Offering; (iv) “Private Placement Warrants” shall mean the
Warrants to purchase an aggregate of 8,000,000 Ordinary Shares of the Company
that the Sponsor has agreed to purchase for an aggregate purchase price of
$16,000,000, or $2.00 per Warrant, in a private placement that occurred
simultaneously with the consummation of the Public Offering; (v) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (vi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering were deposited; and (vii) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 



 4 

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Insider and the Insider’s respective successors, heirs and assigns and
permitted transferees.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or other electronic
transmission.

 

16. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement,
and no party shall be liable or responsible for the obligations of another
party, including, without limitation, indemnification obligations and notice
obligations.

 

17. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company.

 

18. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Signature page follows]

 

 5 

 

 

  Sincerely,       /s/ Jennifer Dulski   Jennifer Dulski

   

 

Acknowledged and Agreed:           SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. V  
        By: /s/ Chamath Palihapitiya     Name: Chamath Palihapitiya     Title:
 Chief Executive Officer  

 

 

[Signature Page to Letter Agreement]

 



   

 